Citation Nr: 1814637	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jane Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to August 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  In November 2017 a video conference hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the July 2013 VA hearing loss and tinnitus examination, found it deficient, and inadequate for rating purposes, primarily in that it is based on an inaccurate factual premise that the Veteran was not exposed to noise trauma in service.  In November 2017 the Veteran testified that, in his military occupational specialty (MOS) as a cannoneer, he was exposed to loud noise without hearing protection.  Given his MOS it may readily be conceded that he was subjected to excessive levels of noise in service.  It is not in dispute that he now has a hearing loss disability.  A medical opinion regarding the etiology of his hearing loss that acknowledges his exposure to noise in service is needed.   

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to the July 2013 examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another audiologist for review and the opinion sought.  If further examination is deemed necessary, it should be arranged.]  Based on a review of the record, and acknowledging that by virtue of his MOS the veteran was exposed to excessive levels of noise in service, the consulting audiologist should respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's current bilateral hearing loss and/or tinnitus are related to his service (and acknowledged exposure to noise trauma therein)?

(b)  If the Veteran's current hearing loss and/or tinnitus are determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and explain why that is so.

The consulting provider must include rationale with all opinions.

2.  The AOJ should then review the entire record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

